        Case 3:17-cv-02011-RMS Document 132 Filed 01/22/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT



JIANMING JANG, LIGUO DING,
CHUNQUIU DUAN, YONGQUIANG
SONG

       v.                                            Civil No. 3:17-CV-2011 (RMS)

MATSU CORP., KIM MING CHENG,
ZIQUIAO CAO

                                     JUDGMENT

       This matter came before the Honorable Robert M. Spector, United States District

Magistrate Judge, on plaintiffs= consented motion for judgment based on the ADR

settlement. The Court has reviewed all the papers filed in conjunction with the motion,

and on January 22, 2020, entered an Order granting the motion consistent with the terms

of the settlement agreement approved by the Court on November 22, 2019.

       It is therefore;

ORDERED, ADJUDGED and DECREED that judgment is entered in favor of plaintiffs

against each defendant, in the amount of $200,000.

       Dated at New Haven, Connecticut, this 23rd day of January 2020.



                                                     ROBIN D. TABORA, CLERK
                                                     By:

                                                           /s/
                                                     Joanne Pesta
                                                     Deputy Clerk

EOD:    1/23/20
